This claim is filed by the Western Gas and Electric Company against, the State of Illinois and amounts to the sum of $89.10. The claimant has filed an affidavit of claim setting forth that on or about September 10th, 1918, while repairing a leak in the gas main connected with the Illinois State Penitentiary at Joliet, Illinois, it was discovered that the gas consumed at the Women’s Prison of said institution had not been paid for prior to that time for a long period of time; that upon discovery of that fact, the claimant presented a claim to the Illinois .Penitentiary for $1,048.32, the amount then due and unpaid, and that said claim was supported by affidavits of all the facts in connection with said claim. Claimant further states that E. J. Murphy, the warden of the Illinois State Penitentiary, requested that the claim of said Gas Company be divided into two bills, one for $959.22 which was for gas furnished prior to July, 1918, and the other bill of $89.10 for gas furnished between July, 1918, and September 10th, 1918; that the warden stated that these amounts would be paid out of separate funds, that the larger amount would have to be filed with the Court of Claims and the smaller item of $89.10 would he paid from the regular appropriation for the institution above mentioned. Claimant further states that said item of $959.22 was duly paid July 13th, 1921, but that the item of $89.10 has not. been paid either in whole or in part and that the Western United Gas and Electric Company has a ¡¡ust claim against the Illinois State Penitentiary for said sum of $89.10 for gas used as above stated. The Attorney General files his consent to an award for the amount of "$89.10 and states that the State of Illinois has no defense to the claim. We therefore make an award to the claimant in the sum of $89.10.